[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-13430                FEBRUARY 24, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                  D. C. Docket No. 07-00418-CV-4-RH-WCS

FELTON N. WILLIAMS,


                                                             Plaintiff-Appellant,

                                    versus

APALACHEE CENTER, INC.,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (February 24, 2009)

Before DUBINA, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Appellant Felton Williams, an African-American male, appeals the district
court’s grant of defendant Apalachee Center, Inc.’s (“Apalachee”) motion for

summary judgment as to his complaint alleging retaliation, in violation of Title

VII, 42 U.S.C. § 2000e-3(a), and the Florida Civil Rights Act of 1992, Fla. Stat.

§ 760.10(1)(a), (7) (“FCRA”).1 Williams argues that the district court erred in

granting Apalachee’s motion for summary judgment because he showed that he

had suffered an adverse employment action and that Apalachee’s proffered reasons

for its actions were pretextual.

       We review the district court’s ruling on summary judgment de novo. Rojas

v. Florida, 285 F.3d 1339, 1341 (11th Cir. 2002). The moving party is entitled to

summary judgment if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, “show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as

a matter of law.” Fed.R.Civ.P. 56(c). “When deciding whether summary

judgment is appropriate, all evidence and reasonable factual inferences drawn

therefrom are reviewed in a light most favorable to the non-moving party.” Rojas,

285 F.3d at 1341-42 (quotation omitted).



       1
         Although Williams’s complaint also included claims for race and gender discrimination,
he does not challenge the district court’s grant of summary judgment in favor of Apalachee as to
these claims on appeal. Accordingly, we do not discuss these claims because Williams has
abandoned these arguments by failing to raise them in his initial brief. Rioux v. City of Atlanta,
Ga., 520 F.3d 1269, 1274 n. 4 (11th Cir. 2008).

                                                2
      We typically apply legal standards developed in Title VII and FCRA cases

interchangeably. Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1387 (11th

Cir. 1998). Under Title VII, an employer may not retaliate against an employee

because the employee “has opposed any practice made an unlawful employment

practice by this subchapter, or because he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this

subchapter.” 42 U.S.C. § 2000e-3(a). “To establish a prima facie case of

retaliation under Title VII, a plaintiff must show that (1) he engaged in statutorily

protected expression; (2) he suffered an adverse employment action; and (3) there

was some causal relation between the two events.” Pennington v. City of

Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001) (quotation omitted). “Once a

plaintiff has established a prima facie case, the employer then has an opportunity to

articulate a legitimate, non-retaliatory reason for the challenged employment

action.” Id. If the employer accomplishes this, the plaintiff bears the ultimate

burden of proving by a preponderance of the evidence that the reason provided by

the employer is a pretext for prohibited, retaliatory conduct. Id. Considering all of

the evidence, we must ascertain whether the plaintiff has cast doubt on the

defendant’s proffered reasons sufficient to allow a reasonable factfinder to

determine that the proffered reasons are not what actually motivated the



                                           3
employer’s conduct. Silvera v. Orange County Sch. Bd., 244 F.3d 1253, 1258

(11th Cir. 2001).

      In order to constitute an adverse employment action for purposes of

establishing a prima facie case under Title VII’s anti-retaliation provision, the

action must be materially adverse from the standpoint of a reasonable employee,

such that it would dissuade a reasonable employee from making a discrimination

charge. Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57, 126 S.

Ct. 2405, 2409, 165 L. Ed. 2d 345 (2006). Although we will look to the “totality

of the alleged reprisals,” we will “consider only those that are truly adverse.”

Cotton v. Cracker Barrel Old Country Store, Inc., 434 F.3d 1227, 1234 (11th Cir.

2006) (quotations omitted).

      Viewing the facts in the light most favorable to Williams as the non-moving

party, we hold that the district court did not err in granting summary judgment in

favor of Apalachee because Williams failed to create a genuine issue of material

fact regarding whether: (1) he suffered an adverse employment action, and

(2) Apalachee’s proffered reason for its actions was pretextual. Accordingly, we

affirm the grant of summary judgment in favor of Apalachee.

      AFFIRMED.




                                           4